Case 1:18-bk-14430        Doc 15    Filed 12/14/18 Entered 12/14/18 11:32:54           Desc Main
                                    Document     Page 1 of 3
18-2811




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION - CINCINNATI

In re                                               Case No. 18-14430

        Michael E. Samuels                          Chapter 7
        Laura G. Samuels
                                                    Judge: JEFFERY P. HOPKINS
        Debtors
                                                    NOTICE OF REQUEST FOR RELIEF
                                                    FROM STAY

        The Huntington National Bank, Successor by Merger with Advantage Bank, Successor by
Merger with The Westwood Homestead Savings Bank
(hereinafter, “Movant") has filed papers with the Court seeking relief from the automatic stay under
Section 362 of the Bankruptcy Code.

        Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one).

       If you do not want to the Court to grant the relief sought in the Motion, then on or before
twenty-one (21) days from the date set forth in the certificate of service for the Motion, you
must file with the Court a response explaining your position by mailing your response by regular
U.S. Mail to Bankruptcy Clerk's Office, Atrium II, 221 East Fourth Street, #800, Cincinnati, OH
45202 OR your attorney must file a response using the court’s ECF System.

        The Court must receive your response on or before the above date.

        You must also send a copy of your response either by 1) the court's ECF System or by 2)
regular U.S. Mail to:
Case 1:18-bk-14430        Doc 15    Filed 12/14/18 Entered 12/14/18 11:32:54            Desc Main
                                    Document     Page 2 of 3

       Phyllis A. Ulrich
       Christopher P. Kennedy
       Attorneys for Movant
       24755 Chagrin Blvd.,
       Cleveland, OH 44122-5690

       Kathleen D. Mezher, Esq.
       Attorney for Debtors
       8075 Beechmont Avenue
       Cincinnati, OH 45255


       Office of the United States Trustee
       CBLD BLDG, #2050
       36 East 7th Street
       Cincinnati, OH 45202

       Eric W. Goering, Trustee
       220 West Third Street, Suite 399
       Cincinnati, OH 45202

       Michael E. Samuels and Laura G. Samuels, Debtors,
       278 Ritchie Ave.
       Cincinnati, OH 45215

       If you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought in the motion/objection and may enter an order granting that relief without further
hearing or notice.

Dated: December 13, 2018
                                                    /s/ Christopher P. Kennedy
                                                    Carlisle, McNellie, Rini, Kramer & Ulrich
                                                    Co., L.P.A.
                                                    By: Phyllis A. Ulrich (0055291)
                                                         Christopher P. Kennedy (0074648)
                                                    24755 Chagrin Blvd.,
                                                    Cleveland, OH 44122-5690
                                                    216-360-7200 Phone
                                                    (216) 360-7212 Facsimile
                                                    bankruptcy@carlisle-law.com
                                                    Attorneys for Movant:
                                                    The Huntington National Bank, Successor by
                                                    Merger with Advantage Bank, Successor by
                                                    Merger with The Westwood Homestead
                                                    Savings Bank
Case 1:18-bk-14430       Doc 15    Filed 12/14/18 Entered 12/14/18 11:32:54            Desc Main
                                  Document      Page 3 of 3
                                 CERTIFICATE OF SERVICE

I hereby certify that the foregoing Notice of Motion for Relief was served (I) electronically on the
date of filing through the Court's ECF System on all ECF participants registered in this case at the
email address registered with the court and (ii) by ordinary U.S. Mail on December 13, 2018
addressed to:

Michael E. Samuels, Debtor, 278 Ritchie Ave., Cincinnati, OH 45215
Laura G. Samuels, Joint Debtor/Party in Interest, 4910 Hunt Road, #2122, Cincinnati, OH 45242
Home Solutions LLC, 278 Ritchie Ave., Cincinnati, OH 45215
Willis Reality, LLC, 278 Ritchie Ave., Cincinnati, OH 45215
First Financial Bank, 300 High Street, Room 601, Hamilton, OH 45011
Synchrony Bank c/o PRA Receivables Management LLC, PO Box 41021, Norfolk, VA 23541
Adam B. Hall, Manley Deas Kochalski LLC, P.O. Box 165028, Columbus, OH 43216-5028
Reimer Law Co., Richard J. LaCivita, Esq., 30455 Solon Road, Solon, OH 44139



                                                    /s/ Christopher P. Kennedy
                                                    Carlisle, McNellie, Rini, Kramer & Ulrich
                                                    Co., L.P.A.
                                                    By: Phyllis A. Ulrich
                                                         Christopher P. Kennedy
